104 F.3d 364
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Archie TEYCIAL, Appellant,v.UNITED STATES of America, Appellee.
No. 96-1901.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 5, 1996.Decided Dec. 12, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Archie Teycial appeals the district court's denial of Teycial's 28 U.S.C. § 2255 and Fed.R.Civ.P. 15(a) motions.  Having carefully reviewed the record and the parties' briefs, we conclude the district court's rulings are clearly correct.  We affirm.  See 8th Cir.  R. 47B.